 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                 EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8
     FRANK WELLS,                                         Case No. 1:17-cv-01240-DAD-EPG (PC)
 9
                                             Plaintiff, ORDER GRANTING PLAINTIFF’S
10                                                      MOTION FOR MEDIATION AND
                     v.                                 DENYING PLAINTIFF’S REQUEST FOR
11                                                      COUNSEL AT THE MEDIATION

12   ROSA GONZALES,                                       (ECF NO. 76)

13                                        Defendant. SEVEN (7) DAY DEADLINE

14

15         Frank Wells (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

16   civil rights action.

17         On January 27, 2020, Plaintiff filed a motion for mediation. (ECF No. 76). Plaintiff also

18   asks that, if his request for mediation is granted, he be appointed pro bono counsel for the

19   mediation. On February 4, 2020, Defendant filed her response, indicating that she is open to

20   mediation. (ECF No. 80).

21         Given Defendant’s response, the Court will grant Plaintiff’s motion for mediation.

22   However, the Court will deny Plaintiff’s request for appointment of pro bono counsel for the

23   mediation. Plaintiff did not provide any reasons why counsel should be appointed. Additionally,

24   the Court has reviewed the record in this case, and it appears that Plaintiff can adequately

25   articulate his claims.

26         Accordingly, IT IS ORDERED that:

27             1. Plaintiff’s motion for mediation is GRANTED;

28             2. Defense counsel has seven days from the date of service of this order to contact
                                                      1
 1              ADR Coordinator Sujean Park (spark@caed.uscourts.gov) to schedule a settlement

 2              conference; and

 3          3. Plaintiff’s request for appointment of pro bono counsel for the mediation is DENIED.

 4
     IT IS SO ORDERED.
 5

 6     Dated:   February 5, 2020                          /s/
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
